Citation Nr: 1209312	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition/arthritis.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to October 2, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from February 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and February 2008 by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Montgomery, Alabama.  

In January 2012 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will have an opportunity to review this evidence.

In this case, a review of Veteran's electronic Virtual VA folder includes a July 2009 rating decision in which the RO increased the evaluation for bilateral hearing loss to 10 percent from October 2, 2008.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In March 2006, the Veteran raised the issue of entitlement to service connection for a left ankle condition.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

Left shoulder

The Veteran seeks service connection for a left shoulder disability, which he avers resulted from injuries incurred while jumping out of a window to avoid mortar rounds that hit the adjacent building during service.  See April 2007 statement.  

Private medical records show that in January 2007, the Veteran reported he had a fall in 1968 during which he injured his left shoulder.  The Veteran also complained of left shoulder pain and reported that the pain has been worse in the last 10 years.  The diagnosis was left frozen shoulder.  See January 2007 record.  In February 2007, the Veteran reported that he has had left shoulder symptoms intermittently for 25 years with stiffness for the past several months.  An x-ray showed type II acromion and the diagnosis was left shoulder pain and weakness.  A MRI revealed joint arthropathy and significant subacromial and subdeltoid impingement and possible partial rotator cuff tear.  In February 2007 the Veteran underwent a left shoulder arthroscopy with arthroscopic rotator cuff repair.  His postoperative diagnosis was left shoulder rotator cuff tear and impingement and acromioclavicular joint arthropathy.  The Veteran continues to seek follow-up treatment for his left shoulder.  

VA medical records include a diagnosis of chronic left shoulder pain.  An October 2008 x-ray showed mild degenerative joint disease changes manifested by cystic changes in the left humeral head and glenoid scapular region.  

Private records dating from February 2007 to June 2011 show complaints of left shoulder pain.  The Veteran reported that his pain after surgery had improved 75 percent but reported that the pain has worsened.  The Veteran had full range of motion with a lot of guarding and he had impingement on provocative maneuvers.  Diagnoses include left shoulder pain and left shoulder possible rotator cuff retear.  See June 2011 note.  

During his January 2012 Board hearing, the Veteran testified that he injured his shoulder in Vietnam when he was told to evacuate and he jumped and landed on his left shoulder.  He also testified that the pain got so bad that he could not pick up his machine gun so he was given a M79 launcher.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any left shoulder conditions present as he reports an injury in service, continuity of symptoms and as a current disability is shown.  

Bilateral hearing loss 

In February 2008 the RO granted service connection for bilateral hearing loss with a noncompensable disability rating, effective March 13, 2006.  In a July 2009 rating decision, the RO increased the evaluation to 10 percent from October 2, 2008.  The Veteran seeks a higher rating.  

In April 2008, the Veteran underwent private audiology testing but there is no indication what kind of test was used and whether spoken voice or recorded voice stimuli was used.  Upon remand, it should be clarified what type of word recognition testing was used and how it was implemented.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (determining it was error for Board not to seek clarification from private examiner as to whether the Maryland CNC Word Recognition test was used during private testing).  

A December 2011 report of audiological evaluation by K. M. Watts showed a diagnosis of bilateral cochlear hearing loss with the degree of severity ranging from moderate to severe in the right ear and moderately severe to profound in the left ear.  Although it was identified that the Maryland CNC Word Recognition test was used, it is unclear whether the evaluation was conducted by a state-licensed audiologist.  Id.  This should be clarified on remand.

A review of VA medical records reveals that an audiological evaluation dated June 1, 2007, was conducted but the audiometric test results were not made part of the record.  This evidence is relevant to the issue on appeal and therefore remand is warranted.  Furthermore, it is noted that the Veteran authorized the release of records from Fox Army Hospital in 2003, to VA.  That test has not been made part of the Veteran's record and should again be requested on remand.  Since the claims file is being returned it should be updated to include medical record from this facility and recent VA treatment records dating from April 30, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  The AMC/RO should contact the Veteran and ask that he identify any additional medical records pertaining to his claims that are not already associated with the claims folder.  The AMC/RO should then attempt to obtain any additional records.  

2.  The AMC/RO should also contact Alabama Hearing Associates for the following reasons:

      (i)  Request additional information with respect to the Veteran's audiology reports of April 14, 2008.  Ask that S. Sheehy state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the evaluations were conducted by a state-licensed audiologist.  Also, the audiology results were not interpreted, so S. Sheehy should be asked to assign numerical designations for the results vice the assignment of "x"s and "o"s.  If clarification is not obtained, inform the Veteran and provide him with an opportunity to obtain the clarification from the facility. 
   
      (ii)  If the Veteran authorized the release of additional records from this facility, request any additional audiology results conducted in her office.  If speech recognition tests were done during any other audiological evaluation, the audiologist should state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the examinations were conducted by a state-licensed audiologist.  

The AMC/RO should contact K. M. Watts for the following reasons:

	(i)  Request additional information with respect to the Veteran's audiology reports of December 13, 2011.  Ask whether K. M. Watts is a state-licensed audiologist.  If clarification is not obtained, inform the Veteran and provide him with an opportunity to obtain the requested clarification.

   (ii)  If the Veteran authorized the release of any additional records from this office, request any additional audiology results conducted in her office.  If speech recognition tests were done during any other audiological evaluation, the audiologist should state whether the Veteran's speech recognition tests were measured using the Maryland CNC test and whether the examinations were conducted by a state-licensed audiologist.  

All information obtained from Alabama Hearing Associates and K. M. Watts should be attached in the claims folder for review.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

3.  Associate with the claims folder all relevant VA medical records pertaining to the Veteran dating from April 30, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

In addition, a copy of the audiogram derived during a June 1, 2007, Audiological Consult should be incorporated with the Veteran's claims folder.  

4.  The RO/AMC should also request any hospital records pertaining to the Veteran from Fox Army Hospital, dated in 2003.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for a left shoulder disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe the problems he has had with his left shoulder since his discharge from active service.  The examiner is requested to offer an opinion as to the etiology of any current left shoulder condition found to be present.  

In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disorder began in or is related to service.  In that regard, the examiner's attention is directed to the Veteran's report in which he credibly indicates that he was injured in service.  He also reports continuity of symptomatology thereafter.  

A complete rationale must be provided for all opinions.

6.  Ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file in Virtual VA.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


